Citation Nr: 1714144	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  11-16 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability ratings for a right knee disability, currently rated as 10 percent disabling for chondromalacia patellae with painful motion of the right knee, with a separate 10 percent rating for right knee patellar subluxation.

2.  Entitlement to an increased disability ratings for a left knee disability, currently rated as 10 percent disabling for chondromalacia patellae with painful motion of the left knee, with a separate 10 percent rating for left knee patellar subluxation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 2001 to March 2005 and January 2008 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

By way of background, the RO granted service connection for chondromalacia patellae with painful motion for the right knee and the left knee with an evaluation at 10 percent in January 2010 for each knee, under Diagnostic Code (DC) 5260, effective March 19, 2009.  Later, in March 2013, the RO granted a separate entitlement to service connection for patellar subluxation each for the right knee and the left knee with separate evaluations at 10 percent for each knee, effective April 26, 2012, under DC 5257. 

The Veteran perfected a timely appeal in June 2011 for the right and left knee chondromalacia patellae disabilities, asserting that there has been an increase in daily discomfort, grinding, snapping, and other knee movement restrictions.  Furthermore, the Veteran asserts that his knee disabilities are affecting his current work and will limit his future job performance.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim can be a component of an increased rating claim. In this case, the Veteran has not specifically or implicitly indicated that he is unable to obtain or retain gainful employment as a result of the disabilities at issue. As such, a TDIU claim is not now before the Board.

In March 2014, the Board remanded his appeal for a new examination, which was provided by the VA in August 2014, and the Veteran's case is now back before the Board, the directives having been substantially complied with.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher evaluations for his service-connected disabilities of right and left knee chondromalacia patellae, with painful motion.  Additionally, he is also service connected for right and left knee patellar subluxation.  VA rating criteria allows for separate evaluations and compensable ratings under limitation of motion of the knee, and under impairment of the knee, as the rating criteria are not the same and therefore do not constitute pyramiding. The Veteran has asserted that a higher evaluation is warranted because of the degree of pain and physical limitations he endures on a daily basis, and that his knee joints are subject to excessive grinding and there is fluid buildup on each knee.  Additionally, in October 2011, a VA physician made a notation of degenerative joint disease in the knees. 

The Veteran's last formal VA examination for his knees was in August 2014. Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When assessing a Veteran's level of disability, the examiner must "express an opinion on whether pain could significantly limit functional ability during flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A functional loss results when ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance" is inhibited.  38 C.F.R. § 4.40. Consideration must also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) determined that in order to be adequate for rating purposes a VA examination of the joints must, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in various ways. Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59. 

The Board further notes that the testing listed in the final sentence of § 4.59 is required unless a medical examiner determines that it cannot or should not be conducted. The pertinent sentence states that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint.  See Correia, 28 Vet. App. at 168-170, 38 C.F.R. § 4.59. 

When the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a). 

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA treatment records, especially those after August 2014, the date of the last VA examination, and associate them with the claims file. 

2. Contact the Veteran and request that he identify all sources of treatment for his right and left knee disabilities not already identified. He should also be asked to either submit or authorize for release all private treatment records associated with his claimed right and left knee disabilities not previously identified or obtained. Appropriate action should be taken to obtain identified records.

3. After completion of the foregoing, schedule the Veteran for a VA examination by a medical professional of appropriate expertise to determine the current nature and severity of his service-connected right knee and left knee disabilities. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.  The claims file, including a copy of this remand, should be reviewed in conjunction with this examination.

In so doing, the VA examiner should ensure that, consistent with 38 C.F.R. § 4.59, the VA examination report contains range of motion testing of each knee, including active, passive, weight-bearing, and non-weight-bearing, including the results following repetitive motion testing and whether there is any functional loss (please describe).  If any of the range of motion testing described above cannot be performed or is not medically appropriate, it should be explained why.  In addition, an evaluation of the stability of each knee should be conducted and reported including the presence and severity of any subluxation or lateral instability.  

When assessing a Veteran's level of disability, the examiner must "express an opinion on whether pain could significantly limit functional ability during flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A functional loss results when ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance" is inhibited.  38 C.F.R. § 4.40. Consideration must also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.

Attention is invited to a VA outpatient note of October 14, 2011 where a VA physician remarked that the Veteran had degenerative joint disease at the knees.  

All opinions expressed should be accompanied by supporting rationale.

If the VA examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental SOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

